DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130 in fig. 1a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenberg (US 2006/0289994).
As to claim 1 and 13, Greenberg teaches a semiconductor device and a method of forming a semiconductor device (fig. 7), comprising: forming a strapped interconnect line, including forming a first interconnect line (36) at a first level above a semiconductor substrate (30) and forming a second interconnect line (35) at a second level above the interconnect substrate ([0034]); forming a dielectric layer (ILD one and between the metallization lines) directly on the first interconnect line (fig. 7); and forming a plurality of strapping vias (57) spaced apart between a source end and a sink end of the strapped interconnect line, the vias (57) connected between the first interconnect line (36) and the second interconnect line (35, [0034] – [0035]).
As to claims 10 and 22, Greenberg further teaches forming a transistor in or over the semiconductor substrate configured to source or sink current through the strapped interconnect line ([0034]).


Claim(s) 1, 10, 13, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campanella (US 10,189,705).
As to claim 1 and 13, Campanella teaches a semiconductor device and a method of forming a semiconductor device (fig. 1), comprising: forming a strapped interconnect line, including forming a first interconnect line (142) at a first level above a semiconductor substrate (101) and forming a second interconnect line (197/198) at a second level above the interconnect substrate (fig. 1, col. 3:42-50); forming a dielectric layer (141) directly on the first interconnect line (142, col. 3:42-50); and forming a plurality of strapping vias (190) spaced apart between a source end and a sink end of the strapped interconnect line, the vias (190) connected between the first interconnect line (142) and the second interconnect line (197/198, col. 5:12-16).
As to claims 10 and 22, Campanella further teaches forming a transistor in or over the semiconductor substrate configured to source or sink current through the strapped interconnect line (col. 3:4-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Campanella and/or Greenberg, as applied to claims 1 and 13, in view of Shao (US 2020/0327208).
As to claims 2, 3, 14, and 15, Neither Greenberg nor Campanella explicitly teach or discuss the width of the vias. However, Shao teaches the more of the via that contacts the line, the lower the resistance and the higher the performance ([0023]). Thus, adjusting the width or the via to minimize the resistance would have been obvious for the reasons stated above. If that leads to a value of at least 90%, then that is the result of ordinary skill in the art and not innovation. In re AIler, 105 USPQ 233.

Claim(s) 4-6, 8, 9, 11, 16-18, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Campanella.
Claims 4-6, 8, 9, 16-18, 20, and 21 all pertain to dimensions of and pitch between the vias. Campanella teaches various heights and widths of the vias all within the micrometer scale (col. 5:26-50). Thus, adjusting these values, and even the pitch between the vias, would have been obvious so as to fabricate a reliable and enhanced performing via array. since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
As to claims 11 and 23, Campanella teaches a transistor is connected to the interconnect structure (col. 3:4-10) but is silent on the type of transistor. However, LDMOS transistors are known in the art. Its use would have been obvious so as to create a device using an industrially tested and accepted transistor with predictable functionality. 

Claim(s) 7, 12, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Campanella in view of Amanapu (US 2020/0111736).
As to claims 7, 12, 19, and 24, Campanella does not teach the first and second interconnect lines and the strapping vias are formed from copper and each instance of the strapping via includes a tantalum liner that directly contacts the first interconnect line. However, the use of copper as a BEOL material is very well-known in the art. Copper is known to diffuse into dielectrics, so forming a barrier liner prior to forming the copper interconnect is also well-known in the art. In the same field of endeavor, Amanapu teaches lines and vias are formed of copper ([0045]) and have a tantalum barrier liner layer ([0045]). The use of copper and a tantalum barrier liner are common and obvious so as to form an interconnect structure with superior electrical transmission properties and limited diffusion.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/6/22